     Case 3:20-cv-00050-M Document 53 Filed 05/15/20                 Page 1 of 50 PageID 339



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

E.S., an individual                                    §
                                                       §
        Plaintiff,                                     §
                                                       §
v.                                                     §       CIVIL NO. 3:20-cv-0050-S
                                                       §
BEST WESTERN INTERNATIONAL,                            §
INC.; MARRIOTT INTERNATIONS,                           §
INC.; EXTENDED STAY AMERICA,                           §
INC.; G6 HOSPITALITY, LLC;                             §
WYNDHAM HOTELS AND RESORTS,                            §
INC.; AND CHOICE HOTELS                                §
INTERNATIONAL, INC.                                    §
                                                       §
                                                       §
        Defendants.                                    §


        G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S FIRST AMENDED
                               COMPLAINT

        Defendant G6 Hospitality LLC (“G6”), by and through its undersigned counsel, responds

to Plaintiff E.S.’s (“Plaintiff”) First Amended Complaint as follows:

                                         INTRODUCTION

        1.     Paragraph 1 consists of conclusions of law and argument to which no response is

required. To the extent a response is required, G6 denies all of the allegations of paragraph 1 as

they pertain to G6. Except as expressly denied, G6 lacks sufficient knowledge or information to

form a belief as to the truth of the allegations in paragraph 1 and, on that basis, denies them.

        2.     G6 denies all of the allegations in paragraph 2 as they pertain to G6. Except as

expressly denied, G6 lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in paragraph 2 and, on that basis, denies them.




G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                           Page 1
WEST\290313306.1
  Case 3:20-cv-00050-M Document 53 Filed 05/15/20                    Page 2 of 50 PageID 340



       3.      Paragraph 3 consists of conclusions of law and legal argument to which no

response is required. To the extent a response is required, G6 denies all of the allegations of

paragraph 3 as they pertain to G6. Except as expressly denied, G6 lacks sufficient knowledge or

information to form a belief as to the truth of the allegations of paragraph 3 and, on that basis,

denies them.

       4.      Paragraph 4 consists of conclusions of law and legal argument to which no

response is required. To the extent a response is required, G6 admits that Plaintiff has filed this

suit under the initials “E.S.” pursuant to the TVPRA. Except as expressly admitted, G6 lacks

sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 4 and, on that basis, denies them.

       5.      G6 lacks sufficient knowledge or information to form a belief as to the truth of the

allegations in paragraph 5 and, on that basis, denies them.

       6.      Paragraph 6 consists of conclusions of law and legal argument to which no

response is required. To the extent a response is required, G6 admits that Plaintiff brings this

action for damages against G6 and other defendants pursuant to 18 U.S.C. sections 1591 and

1595. Except as expressly admitted, G6 denies all of the allegations of paragraph 6 as they

pertain to G6. G6 lacks sufficient knowledge or information to form a belief as to the truth of the

allegations of paragraph 6 as they pertain to any other defendants and, on that basis denies them.

       7.      G6 lacks sufficient knowledge or information to form a belief as to the truth of the

allegations in paragraph 7 and, on that basis, denies them.

       8.      Paragraph 8 consists of conclusions of law and legal argument to which no

response is required. To the extent a response is required, G6 denies all of the allegations in

paragraph 8 as they pertain to G6. Except as expressly denied, G6 lacks sufficient knowledge or



G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                         Page 2
WEST\290313306.1
  Case 3:20-cv-00050-M Document 53 Filed 05/15/20                    Page 3 of 50 PageID 341



information to form a belief as to the truth of the allegations in paragraph 8 and, on that basis,

denies them.

       9.      Paragraph 9 consists of conclusions of law and legal argument to which no

response is required. To the extent a response is required, G6 admits that Plaintiff brings this

action against Defendants under the TVPRA. G6 denies all of the allegations in paragraph 9 as

they pertain to G6. Except as expressly admitted or denied, G6 lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in paragraph 9 and, on that basis,

denies them.

       10.     Paragraph 10 consists of conclusions of law and legal argument to which no

response is required. To the extent a response is required, G6 denies all of the allegations of

paragraph 10 as they pertain to G6. Except as expressly denied, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 10 and, on that

basis, denies them.

                                              PARTIES

       11.     Paragraph 11 consists of conclusions of law and legal arguments to which no

response is required. To the extent a response is required, G6 admits that Plaintiff has moved to

proceed anonymously under the initials E.S. and that she pursues legal theories under 22 U.S.C.

§§ 7102(14) and (15) and 18 U.S.C. § 1591(a). Except as expressly admitted, G6 lacks sufficient

knowledge or information to form a belief as to the truth of the allegations in paragraph 11 and,

on that basis, denies them.

       12.     Paragraph 12 and its subparts consists of allegations directed towards Wyndham

Hotels and Resorts, Inc. (“Wyndham”) to which no response by G6 is required. To the extent a




G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                        Page 3
WEST\290313306.1
  Case 3:20-cv-00050-M Document 53 Filed 05/15/20                      Page 4 of 50 PageID 342



response is required, G6 lacks sufficient knowledge or information to form a belief as to the truth

of the allegations in paragraph 12 or its subparts and, on that basis, denies them.

       13.     Paragraph 13 and its subparts consists of allegations directed towards Choice

Hotels International, Inc. (“Choice Hotels”) to which no response by G6 is required. To the

extent a response is required, G6 lacks sufficient knowledge or information to form a belief as to

the truth of the allegations in paragraph 13 or its subparts and, on that basis, denies them.

       14.     Paragraph 14 and its subparts consists of allegations directed towards Best

Western International, Inc. (“Best Western”) to which no response by G6 is required. To the

extent a response is required, G6 lacks sufficient knowledge or information to form a belief as to

the truth of the allegations in paragraph 14 or its subparts and, on that basis, denies them.

       15.     Paragraph 15 and its subparts consists of allegations directed towards Marriot

International, Inc. (“Marriott”) to which no response by G6 is required. To the extent a response

is required, G6 lacks sufficient knowledge or information to form a belief as to the truth of the

allegations in paragraph 15 or its subparts and, on that basis, denies them.

       16.     G6 admits that it is a Delaware limited liability company with its principle place

of business located at 4001 International Parkway in Carrollton, Texas. Except as expressly

admitted, G6 denies all of the allegations in Paragraph 16.

               a.      G6 admits that, since October 2012, it has owned and operated some

                       Studio 6® branded properties, while others have been independently

                       owned and operated by third party franchisees pursuant to franchise

                       agreements specific to those properties.           G6 denies any allegations

                       inconsistent with such documents.             Except as expressly admitted or

                       denied, G6 denies all of the allegations in paragraph 16(a).



G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                              Page 4
WEST\290313306.1
  Case 3:20-cv-00050-M Document 53 Filed 05/15/20                    Page 5 of 50 PageID 343



               b.      G6 admits that, since October 2012, it has owned and operated some

                       Studio 6® branded properties, while others have been independently

                       owned and operated by third party franchisees pursuant to franchise

                       agreements specific to those properties.        G6 denies any allegations

                       inconsistent with such documents. G6 further denies that it owned or

                       controlled any aspect of the hotel located at 1980 West Pleasant Ridge

                       Road, Arlington, Texas (the “Studio 6 Arlington”) at any time relevant to

                       Plaintiff’s First Amended Complaint, as G6 did not exist prior to October

                       2012. G6 admits that it considers guest safety and security to be important

                       and requires all Studio 6® branded properties to comply with certain

                       standards and all applicable laws. Except as expressly admitted or denied,

                       G6 denies all of the allegations in paragraph 16(b).

               c.      Paragraph 16(c) consists of conclusions of law and legal arguments to

                       which no response is required. To the extent a response is required, G6

                       denies all of the allegations in paragraph 16(c).

               d.      G6 admits that, since October 2012, some Studio 6® properties have been

                       owned and operated by G6, while others have been independently owned

                       and operated by third party franchisees pursuant to franchise agreements

                       specific to those properties. G6 denies any allegations inconsistent with

                       such documents. Except as expressly admitted or denied, G6 denies all of

                       the allegations of Paragraph 16(d).

               e.      G6 admits that it currently owns the Studio 6 Arlington. G6 denies that it

                       owned the Studio 6 Arlington at any time relevant to Plaintiff’s First



G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                        Page 5
WEST\290313306.1
  Case 3:20-cv-00050-M Document 53 Filed 05/15/20                    Page 6 of 50 PageID 344



                       Amended Complaint. Except as expressly admitted or denied, G6 denies

                       all of the allegations in paragraph 16(e).

               f.      Paragraph 16(f) consists of conclusions of law and legal argument to

                       which no response is required. To the extent a response is required, G6

                       admits that it regularly transacts business in Texas and does not dispute

                       the personal jurisdiction of this Court. Except as expressly admitted, G6

                       denies all of the allegations in paragraph 16(f).

       17.     Paragraph 17 and its subparts consist of allegations directed towards ESA

Management, LLC. (“ESA”) to which no response is required. To the extent a response is

required, G6 lacks sufficient knowledge or information to form a belief as to the truth of the

allegations of paragraph 17 or its subparts and, on that basis, denies them.

       18.     Paragraph 18 consists of conclusions of law and legal argument to which no

response is required. To the extent a response is required, G6 denies all of the allegations of

paragraph 18 as they pertain to G6. Except as expressly denied, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations of paragraph 18 and, on that

basis, denies them.

                                 JURISDICTION AND VENUE

       19.     Paragraph 19 consists of conclusions of law and legal argument to which no

response is required. To the extent a response is required, G6 admits that it does not dispute the

Court has subject matter jurisdiction over this lawsuit. Except as expressly admitted, G6 denies

all of the allegations in paragraph 19.

       20.     Paragraph 20 consists of conclusions of law and legal argument to which no

response is required. To the extent a response is required, G6 admits that it does not dispute that



G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                         Page 6
WEST\290313306.1
  Case 3:20-cv-00050-M Document 53 Filed 05/15/20                    Page 7 of 50 PageID 345



venue is proper in this Court. Except as expressly admitted, G6 denies all of the allegations in

paragraph 20 as they pertain to G6. G6 lacks sufficient knowledge or information to form a

belief as to the truth of the allegations in paragraph 20 as they pertain to any other defendants

and, on that basis, denies them.

       21.     Paragraph 21 consists of conclusions of law and legal argument to which no

response is required. To the extent a response is required, G6 admits that it does not dispute the

personal jurisdiction or proper venue of this Court as to G6. Except as expressly admitted, G6

lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 21 and, on that basis, denies them.

       22.     Paragraph 22 consists of conclusions of law and legal argument to which no

response is required. To the extent a response is required, G6 admits that it does not dispute the

personal jurisdiction of this Court as to G6. Except as expressly admitted, G6 lacks sufficient

knowledge or information to form a belief as to the truth of the allegations in paragraph 22 and,

on that basis, denies them.

       23.     Paragraph 23 consists of conclusions of law and legal argument to which no

response is required. To the extent a response is required, G6 admits that it does not dispute the

personal jurisdiction of this Court as to G6. Except as expressly admitted, G6 lacks sufficient

knowledge or information to form a belief as to the truth of the allegations in paragraph 23 and,

on that basis, denies them.

                        SEX TRAFFICKING UNDER FEDERAL LAW

       24.     Paragraph 24 consists of conclusions of law and legal argument to which no

response is required. To the extent a response is required, G6 admits that 22 U.S.C. § 7102 is a




G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                        Page 7
WEST\290313306.1
  Case 3:20-cv-00050-M Document 53 Filed 05/15/20                      Page 8 of 50 PageID 346



federal statute that speaks for itself, and denies any allegations that are inconsistent therewith.

Except as expressly admitted or denied, G6 denies the allegations of paragraph 24.

        25.     Paragraph 25 consists of conclusions of law and legal argument to which no

response is required. To the extent a response is required, G6 admits that 22 U.S.C. § 7102 and

18 U.S.C. § 1591 are federal statutes that speak for themselves, and denies any allegations that

are inconsistent therewith.      Except as expressly admitted or denied, G6 denies all of the

allegations of paragraph 25.

        26.     Paragraph 26 consists of conclusions of law and legal argument to which no

response is required. To the extent a response is required, G6 admits that 18 U.S.C. 1591(a) is a

federal statute that speaks for itself, and denies any allegation that are inconsistent therewith.

Except as expressly admitted or denied, G6 denies all of the allegations in paragraph 26.

                                   FACTUAL ALLEGATIONS1

        27.     Paragraph 27 consists of argument to which no response is required. To the

extent a response is required, G6 admits that the Polaris Project publication cited in paragraph 27

is a document that speaks for itself, and denies any characterizations of such document that are

inconsistent therewith. Except as expressly admitted or denied, G6 lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in paragraph 27 and, on that basis,

denies them.

        28.     G6 admits that it has received certain information from the Polaris Project after

October 2012. G6 denies that it existed prior to October 2012. Except as expressly admitted or

denied, G6 denies all of the allegations in paragraph 28 as they pertain to G6. G6 lacks sufficient



1
  This Answer omits the subheadings from the Complaint, as they are not allegations to which a response is
required. To the extent such subheadings are deemed to require a response, G6 denies each and every one.


G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                               Page 8
WEST\290313306.1
  Case 3:20-cv-00050-M Document 53 Filed 05/15/20                    Page 9 of 50 PageID 347



knowledge or information to form a belief as to the truth of the allegations of paragraph 28 as

they pertain to any other defendants and, on that basis, denies them.

        29.    G6 admits that it has received certain publically available information regarding

human trafficking after October 2012. G6 denies that it existed prior to October 2012. Except as

expressly admitted or denied, G6 denies all of the allegations in paragraph 29 as they pertain to

G6. G6 lacks sufficient knowledge or information to form a belief as to the truth of the

allegations of paragraph 29 as they pertain to any other defendants and, on that basis, denies

them.

        30.    G6 admits that its employees have internally discussed the topic of sex trafficking

in the hospitality industry after October 2012. G6 denies that it existed prior to October 2012.

Except as expressly admitted or denied, G6 denies all of the allegations of paragraph 30 as they

pertain to G6. G6 lacks sufficient knowledge or information to form a belief as to the truth of the

allegations of paragraph 30 as they pertain to any other defendants and, on that basis, denies

them.

        31.    G6 admits that, after October 2012, G6 employees have sent and/or received

certain communications concerning sex trafficking in the hospitality industry, which are

documents that speak for themselves. G6 denies any characterizations of such documents that

are inconsistent therewith, and further denies that it existed prior to October 2012. Except as

expressly admitted or denied, G6 denies all of the allegations in paragraph 31 as they pertain to

G6. G6 lacks sufficient knowledge or information to form a belief as to the truth of the

allegations of paragraph 31 as they pertain to any other defendants and, on that basis, denies

them.




G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                         Page 9
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 10 of 50 PageID 348



       32.     G6 admits that the undergraduate student thesis cited in paragraph 32 is a

document that speaks for itself, and denies any characterization of such document that is

inconsistent therewith.    Except as expressly admitted, G6 denies all of the allegations in

paragraph 32 as they pertain to G6. G6 lacks sufficient knowledge or information to form a

belief as to the truth of the allegations in paragraph 32 as they pertain to any other defendants

and, on that basis, denies them.

       33.     G6 denies all of the allegations in paragraph 33 as they pertain to G6. G6 lacks

sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 33 as they pertain to any other defendants and, on that basis, denies them.

       34.     G6 denies all of the allegations in paragraph 34 as they pertain to G6. G6 lacks

sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 34 as they pertain to any other defendants and, on that basis, denies them.

       35.     G6 admits that the Polaris Project publication cited in paragraph 35 is a document

that speaks for itself, and denies any characterization of such document that is inconsistent

therewith. G6 further denies all of the allegations of paragraph 35 as they pertain to G6. Except

as expressly admitted or denied, G6 lacks sufficient knowledge or information to form a belief as

to the truth of the allegations of paragraph 35 and, on that basis, denies them.

       36.     Paragraph 36 consists of allegations directed towards Best Western to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 36 and, on that

basis, denies them.

       37.     Paragraph 37 consists of allegations directed towards Marriott to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge



G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                       Page 10
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 11 of 50 PageID 349



or information to form a belief as to the truth of the allegations of paragraph 37 and, on that

basis, denies them.

        38.    Paragraph 38 consists of allegations directed towards ESA to which no response

by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge or

information to form a belief as to the truth of the allegations of paragraph 38 and, on that basis,

denies them.

        39.    G6 denies all of the allegations of paragraph 39.

        40.    Paragraph 40 consists of allegations directed towards Wyndham to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the allegations of paragraph 40 and, on that basis, denies

them.

        41.    Paragraph 41 consists of allegations directed towards Choice to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the allegations of paragraph 41 and, on that basis, denies

them.

        42.    Paragraph 42 consists of allegations directed towards Best Western to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations of paragraph 42 and, on that

basis, denies them.

        43.    Paragraph 43 consists of allegations directed towards Marriott to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations of paragraph 43 and, on that

basis, denies them.



G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                         Page 11
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 12 of 50 PageID 350



       44.     Paragraph 44 consists of allegations directed towards ESA to which no response

by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge or

information to form a belief as to the truth of the allegations of paragraph 44 and, on that basis,

denies them.

       45.     G6 denies all of the allegations of paragraph 45 as they pertain to G6. Except as

expressly denied, G6 lacks sufficient knowledge or information to form a belief as to the truth of

the allegations of paragraph 45 and, on that basis, denies them.

       46.     Paragraph 46 consists of allegations directed towards Wyndham to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 46 and, on that

basis, denies them.

       47.     Paragraph 47 consists of allegations directed towards Choice to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 47 and, on that

basis, denies them.

       48.     G6 denies the allegations of paragraph 48 as they pertain to G6. Except as

expressly denied, G6 lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in paragraph 48 and, on that basis, denies them.

       49.     Paragraph 49 consists of allegations directed towards Best Western to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations of paragraph 49 and, on that

basis, denies them.




G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                         Page 12
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 13 of 50 PageID 351



       50.     Paragraph 50 consists of allegations directed towards Marriott to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 50 and, on that

basis, denies them.

       51.     Paragraph 51 consists of allegations directed towards ESA to which no response

by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in paragraph 51 and, on that basis,

denies them.

       52.     G6 denies all of the allegations of paragraph 52 as they pertain to G6. Except as

expressly denied, G6 lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in paragraph 52 and, on that basis, denies them.

       53.     Paragraph 53 consists of allegations directed towards Wyndham to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 53 and, on that

basis, denies them.

       54.     Paragraph 54 consists of allegations directed towards Marriott to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 54 and, on that

basis, denies them.

       55.     Paragraph 55 denies all of the allegations of paragraph 55 as they pertain to G6.

Except as expressly denied, G6 lacks sufficient knowledge or information to form a belief as to

the truth of the allegations of paragraph 55 and, on that basis, denies them.




G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                         Page 13
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 14 of 50 PageID 352



       56.      G6 denies all of the allegations of paragraph 56 as they pertain to G6. Except as

expressly denied, G6 lacks sufficient knowledge or information to form a belief as to the truth of

the allegations of paragraph 56 and, on that basis, denies them.

       57.      Paragraph 57 consists of conclusions of law and legal argument to which no

response is required. To the extent a response is required, G6 denies all of the allegations of

paragraph 57 as they pertain to G6. Except as expressly denied, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 57 and, on that

basis, denies them.

       58.      Paragraph 58 consists of conclusions of law and legal argument directed towards

Best Western to which no response by G6 is required. To the extent a response is required, G6

lacks sufficient knowledge or information to form a belief as to the truth of the allegations of

paragraph 58 and, on that basis, denies them.

       59.      Paragraph 59 consists of conclusions of law and legal argument directed towards

Marriott to which no response by G6 is required. To the extent a response is required, G6 lacks

sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 59 and, on that basis, denies them.

       60.      Paragraph 60 consists of conclusions of law and legal argument directed towards

Marriott to which no response by G6 is required. To the extent a response is required, G6 lacks

sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 60 and, on that basis, denies them.

       61.      Paragraph 61 consists of conclusions of law and legal argument to which no

response is required. To the extent a response is required, G6 denies all of the allegations of

paragraph 61.



G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                        Page 14
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 15 of 50 PageID 353



       62.      Paragraph 62 consists of conclusions of law and legal argument directed towards

Wyndham to which no response by G6 is required. To the extent a response is required, G6

lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 62 and, on that basis, denies them.

       63.      Paragraph 63 consists of conclusions of law and legal argument directed towards

Choice to which no response by G6 is required. To the extent a response is required, G6 lacks

sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 63 and, on that basis, denies them.

       64.      Paragraph 64 consists of conclusions of law and legal argument directed towards

Best Western to which no response by G6 is required. To the extent a response is required, G6

lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 64 and, on that basis, denies them.

       65.      Paragraph 65 consists of conclusions of law and legal argument directed towards

Marriott to which no response by G6 is required. To the extent a response is required, G6 lacks

sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 65 and, on that basis, denies them.

       66.      Paragraph 66 consists of conclusions of law and legal argument directed towards

ESA to which no response by G6 is required. To the extent a response is required, G6 lacks

sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 66 and, on that basis, denies them.

       67.      Paragraph 67 consists of conclusions of law and legal argument to which no

response is required. To the extent a response is required, G6 denies all of the allegations of

paragraph 67.



G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                      Page 15
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 16 of 50 PageID 354



       68.     Paragraph 68 consists of conclusions of law and legal argument directed towards

Wyndham to which no response by G6 is required. To the extent a response is required, G6

lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 68 and, on that basis, denies them.

       69.     Paragraph 69 consists of conclusions of law and legal argument directed towards

Choice to which no response by G6 is required. To the extent a response is required, G6 lacks

sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 69 and, on that basis, denies them.

       70.     G6 denies all of the allegations of paragraph 70 as they pertain to G6. G6 lacks

sufficient knowledge or information to form a belief as to the truth of the allegations of

paragraph 70 as they pertain to any other defendants and, on that basis, denies them.

       71.     Paragraph 71 consists of allegations directed towards Best Western to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 71 and, on that

basis, denies them.

       72.      Paragraph 72 consists of allegations directed towards Marriott to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 72 and, on that

basis, denies them.

       73.     Paragraph 73 consists of allegations directed towards ESA to which no response

by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in paragraph 73 and, on that basis,

denies them.



G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                         Page 16
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 17 of 50 PageID 355



       74.     G6 denies all of the allegations of paragraph 74.

       75.     Paragraph 75 consists of allegations directed towards Wyndham to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 75 and, on that

basis, denies them.

       76.     Paragraph 76 consists of allegations directed towards Choice to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 76 and, on that

basis, denies them.

       77.     Paragraph 77 consists of allegations directed towards Best Western to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 77 and, on that

basis, denies them.

       78.     Paragraph 78 consists of allegations directed towards Marriott to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 78 and, on that

basis, denies them.

       79.     Paragraph 79 consists of allegations directed towards ESA to which no response

by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in paragraph 79 and, on that basis,

denies them.

       80.     G6 denies all of the allegations of paragraph 80.




G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                         Page 17
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 18 of 50 PageID 356



       81.     Paragraph 81 consists of allegations directed towards Wyndham to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 81 and, on that

basis, denies them.

       82.     Paragraph 82 consists of allegations directed towards Choice to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 82 and, on that

basis, denies them.

       83.     Paragraph 83 consists of allegations directed towards Best Western to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 83 and, on that

basis, denies them.

       84.     Paragraph 84 consists of allegations directed towards Marriott to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 84 and, on that

basis, denies them.

       85.     Paragraph 85 consists of allegations directed towards ESA to which no response

by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in paragraph 85 and, on that basis,

denies them.

       86.     G6 denies that it existed prior to October 2012. G6 admits that after October

2012, G6 has been implementing the available and evolving anti-trafficking policies, procedures,




G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                         Page 18
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 19 of 50 PageID 357



and training.      Except as expressly admitted or denied, G6 denies all of the allegations in

paragraph 86.

       87.      Paragraph 87 consists of allegations directed towards Wyndham to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 87 and, on that

basis, denies them.

       88.      Paragraph 88 consists of allegations directed towards Choice to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 88 and, on that

basis, denies them.

       89.      Paragraph 89 consists of conclusions of law and legal argument directed towards

Best Western to which no response by G6 is required. To the extent a response is required, G6

lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 89 and, on that basis, denies them.

       90.      Paragraph 90 consists of conclusions of law and legal argument directed towards

Marriott to which no response by G6 is required. To the extent a response is required, G6 lacks

sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 90 and, on that basis, denies them.

       91.      Paragraph 91 consists of conclusions of law and legal argument directed towards

ESA to which no response by G6 is required. To the extent a response is required, G6 lacks

sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 91 and, on that basis, denies them.




G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                      Page 19
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 20 of 50 PageID 358



       92.     Paragraph 92 consists of conclusions of law and legal argument to which no

response is required. To the extent a response is required, G6 denies that it existed prior to

October 2012. G6 admits that after October 2012, G6 has been implementing the available and

evolving anti-trafficking policies, procedures, and training. Except as expressly admitted or

denied, G6 denies all of the allegations of paragraph 92.

       93.     Paragraph 93 consists of conclusions of law and legal argument directed towards

Wyndham to which no response by G6 is required. To the extent a response is required, G6

lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 93 and, on that basis, denies them.

       94.      Paragraph 94 consists of conclusions of law and legal argument directed towards

Choice to which no response by G6 is required. To the extent a response is required, G6 lacks

sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 94 and, on that basis, denies them.

       95.     G6 lacks sufficient knowledge or information to form a belief as to the truth of the

allegations in paragraph 95 and, on that basis, denies them.

       96.     G6 admits that the academic publication cited in paragraph 96 is a document that

speaks for itself.    G6 denies all characterizations of such document that are inconsistent

therewith. Except as expressly admitted or denied, G6 denies all of the allegations of paragraph

96 as they pertain to G6. G6 lacks sufficient knowledge or information to form a belief as to the

truth of the allegations in paragraph 96 as they pertain to any other defendants and, on that basis,

denies them.

       97.     Paragraph 97 consists of conclusions of law and legal argument to which no

response is required. To the extent a response is required, G6 admits the undergraduate student



G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                          Page 20
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 21 of 50 PageID 359



thesis cited in paragraph 97 is a document that speaks for itself. G6 denies any characterization

of such document that is inconsistent therewith. Except as expressly admitted or denied, G6

lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 97 and, on that basis, denies them.

       98.     Paragraph 98 consists of conclusions of law and legal argument to which no

response is required. To the extent a response is required, G6 admits that the article cited in

paragraph 98 is a document that speaks for itself. G6 denies any characterization of such

document that is inconsistent therewith. G6 further admits that it has required all customer-

facing G6 employees to take anti-human trafficking training.            G6 further admits that its

contractual relationships with the independent owners and operators of franchised Studio 6®

properties not at issue in Plaintiff’s First Amended Complaint are governed by franchise

agreements specific to those properties, and G6 denies all allegations inconsistent therewith.

Except as expressly admitted or denied, G6 denies all of the allegations of paragraph 98 as they

pertain to G6. G6 lacks sufficient knowledge or information to form a belief as to the truth of the

allegations in paragraph 98 as they pertain to any other hospitality companies and, on that basis,

denies them.

       99.     Paragraph 99 consists of conclusions of law and legal argument to which no

response is required. To the extent a response is required, G6 admits that 18 U.S.C. 1595 is a

federal statute that speaks for itself, and G6 denies any allegations that are inconsistent therewith.

Except as expressly admitted or denied, G6 denies all of the allegations of paragraph 99.

       100.    G6 denies all of the allegations of paragraph 100 as they pertain to G6. Except as

expressly denied, G6 lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in paragraph 100 and, on that basis, denies them.



G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                            Page 21
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 22 of 50 PageID 360



       101.    Paragraph 101 consists of allegations directed towards other hospitality

companies to which no response by G6 is required. To the extent a response is required, G6

admits that the report cited in paragraph 101 is a document that speaks for itself. G6 denies any

characterizations of such document that are inconsistent therewith. Except as expressly admitted

or denied, G6 lacks sufficient knowledge or information to form a belief as to the truth of the

allegations in paragraph 101 and, on that basis, denies them.

       102.    Paragraph 102 consists of allegations directed towards Marriott to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 102 and, on that

basis, denies them.

       103.    G6 admits that the Department of Homeland Security publications cited and

referenced in paragraph 103 are documents that speak for themselves.             G6 denies any

characterization of such documents that is inconsistent therewith. Except as expressly admitted

or denied, G6 lacks sufficient direct knowledge or information to form a belief as to the truth of

the allegations in paragraph 103 and, on that basis, denies them.

       104.    G6 admits that the toolkit cited in paragraph 104 is a document that speaks for

itself, and G6 denies any characterization of such document that is inconsistent therewith. G6

further denies all of the allegations in paragraph 104 as they pertain to G6. Except as expressly

admitted or denied, G6 lacks sufficient knowledge or information to form a belief as to the truth

of the allegations in paragraph 104 and, on that basis, denies them.

       105.    Paragraph 105 consists of allegations directed towards Best Western to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge




G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                        Page 22
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 23 of 50 PageID 361



or information to form a belief as to the truth of the allegations in paragraph 105 and, on that

basis, denies them.

       106.    Paragraph 106 consists of allegations directed towards Marriott to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 106 and, on that

basis, denies them.

       107.    Paragraph 107 consists of allegations directed towards ESA to which no response

by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in paragraph 107 and, on that basis,

denies them.

       108.    G6 admits that it has been monitoring the available and evolving anti-trafficking

policies and procedures applicable to the hospitality industry. Except as expressly admitted, G6

denies all of the allegations of paragraph 108.

       109.    Paragraph 109 consists of allegations directed towards Wyndham to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 109 and, on that

basis, denies them.

       110.    Paragraph 110 consists of allegations directed towards Choice to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 110 and, on that

basis, denies them.

       111.    Paragraph 111 consists of allegations directed towards Best Western to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge



G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                          Page 23
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 24 of 50 PageID 362



or information to form a belief as to the truth of the allegations in paragraph 111 and, on that

basis, denies them.

       112.    Paragraph 112 consists of allegations directed towards Marriott to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 112 and, on that

basis, denies them.

       113.    Paragraph 113 consists of allegations directed towards ESA to which no response

by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in paragraph 113 and, on that basis,

denies them.

       114.    G6 admits that it has participated in discussions with members of the hospitality

industry and experts in human trafficking about policies and procedures designed to help prevent

or stop human trafficking on hotel premises. Except as expressly admitted, G6 denies all of the

allegations of paragraph 114.

       115.    Paragraph 115 consists of allegations directed towards Wyndham to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 115 and, on that

basis, denies them.

       116.    Paragraph 116 consists of allegations directed towards Choice to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 116 and, on that

basis, denies them.




G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                          Page 24
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 25 of 50 PageID 363



       117.    Paragraph 117 consists of allegations directed towards Best Western to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 117 and, on that

basis, denies them.

       118.    Paragraph 118 consists of allegations directed towards Marriott to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 118 and, on that

basis, denies them.

       119.    Paragraph 119 consists of allegations directed towards ESA to which no response

by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in paragraph 119 and, on that basis,

denies them.

       120.    G6 denies all of the allegations of paragraph 120.

       121.    Paragraph 121 consists of allegations directed towards Wyndham to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 121 and, on that

basis, denies them.

       122.    Paragraph 122 consists of allegations directed towards Choice to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 122 and, on that

basis, denies them.

       123.    Paragraph 123 consists of allegations directed towards Best Western to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge



G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                          Page 25
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 26 of 50 PageID 364



or information to form a belief as to the truth of the allegations in paragraph 123 and, on that

basis, denies them.

       124.    Paragraph 124 consists of allegations directed towards Marriott to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 124 and, on that

basis, denies them.

       125.    Paragraph 106 consists of allegations directed towards ESA to which no response

by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in paragraph 125 and, on that basis,

denies them.

       126.    G6 denies all of the allegations of paragraph 126.

       127.    Paragraph 127 consists of allegations directed towards Wyndham to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 127 and, on that

basis, denies them.

       128.    Paragraph 128 consists of allegations directed towards Choice to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 128 and, on that

basis, denies them.

       129.    Paragraph 129 consists of conclusions of law and legal argument to which no

response is required. To the extent a response is required, G6 admits that hospitality companies

should take reasonable steps to minimize the occurrence of foreseeable criminal conduct at the

hotels they operate. Except as expressly admitted, G6 denies all of the allegations of paragraph



G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                          Page 26
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 27 of 50 PageID 365



129 as they pertain to G6. G6 lacks sufficient knowledge to form a belief as to the truth of the

allegations of paragraph 129 as they pertain to any other hospitality companies and, on that basis,

denies them.

       130.    Paragraph 130 consists of allegations directed towards “brands” with a franchised

location at issue and requires no response from G6, as the Studio 6 Arlington was not, at any

time relevant to the First Amended Complaint, a Studio 6® franchised location, and G6 is not,

itself, a “brand.” Paragraph 130 also consists of conclusions of law and legal arguments to

which no response is required. To the extent a response is required, G6 admits that some Studio

6® branded properties not at issue in Plaintiff’s First Amended Complaint are independently

owned and operated by third parties pursuant to franchise agreements specific to those

properties, which are documents that speak for themselves. G6 denies all allegations that are

inconsistent with such documents. Except as expressly admitted or denied, G6 denies all of the

allegations of paragraph 130 as they pertain to G6. G6 lacks sufficient knowledge or information

to form a belief as to the truth of the allegations of paragraph 130 as to any other hospitality

companies and, on that basis, denies them.

       131.    Paragraph 131 consists of allegations directed towards “brands” with a franchised

location at issue and requires no response from G6, as the Studio 6 Arlington was not, at any

time relevant to the First Amended Complaint, a Studio 6® franchised location, and G6 is not,

itself, a “brand.” Paragraph 131 also consists of conclusions of law and legal arguments to

which no response is required. To the extent a response is required, G6 admits that some Studio

6® branded properties not at issue in Plaintiff’s First Amended Complaint are independently

owned and operated by third parties pursuant to franchise agreements specific to those

properties, which are documents that speak for themselves. G6 denies all allegations that are



G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                         Page 27
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 28 of 50 PageID 366



inconsistent with such documents. Except as expressly admitted or denied, G6 denies all of the

allegations of paragraph 131 as they pertain to G6. G6 lacks sufficient knowledge or information

to form a belief as to the truth of the allegations of paragraph 131 as to any other hospitality

companies and, on that basis, denies them.

       132.    Paragraph 132 consists of allegations directed towards “brands” with a franchised

location at issue and requires no response from G6, as the Studio 6 Arlington was not, at any

time relevant to the First Amended Complaint, a Studio 6® franchised location, and G6 is not,

itself, a “brand.” Paragraph 132 also consists of conclusions of law and legal arguments to

which no response is required. To the extent a response is required, G6 admits that some Studio

6® branded properties not at issue in Plaintiff’s First Amended Complaint are independently

owned and operated by third parties pursuant to franchise agreements specific to those

properties, which are documents that speak for themselves. G6 denies all allegations that are

inconsistent with such documents. Except as expressly admitted or denied, G6 denies all of the

allegations of paragraph 132 as they pertain to G6. G6 lacks sufficient knowledge or information

to form a belief as to the truth of the allegations of paragraph 132 as to any other hospitality

companies and, on that basis, denies them.

       133.    Paragraph 133 consists of conclusions of law and legal argument directed towards

Best Western to which no response by G6 is required. To the extent a response is required, G6

lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 133 and, on that basis, denies them.

       134.    Paragraph 134 consists of conclusions of law and legal argument directed towards

Best Western to which no response by G6 is required. To the extent a response is required, G6




G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                      Page 28
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 29 of 50 PageID 367



lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 134 and, on that basis, denies them.

       135.    Paragraph 135 consists of conclusions of law and legal argument directed towards

Marriott to which no response by G6 is required. To the extent a response is required, G6 lacks

sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 135 and, on that basis, denies them.

       136.    Paragraph 136 consists of conclusions of law and legal argument directed towards

Marriott to which no response by G6 is required. To the extent a response is required, G6 lacks

sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 136 and, on that basis, denies them.

       137.    Paragraph 137 consists of conclusions of law and legal argument directed towards

ESA to which no response by G6 is required. To the extent a response is required, G6 lacks

sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 137 and, on that basis, denies them.

       138.    Paragraph 138 consists of conclusions of law and legal argument directed towards

ESA to which no response by G6 is required. To the extent a response is required, G6 lacks

sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 138 and, on that basis, denies them.

       139.    G6 denies all of the allegations in paragraph 139.

       140.    Paragraph 140 consists of conclusions of law and legal argument to which no

response is required. To the extent a response is required, G6 admits that some Studio 6®

branded properties not at issue in Plaintiff’s First Amended Complaint are independently owned

and operated by third parties pursuant to franchise agreements specific to those properties, which



G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                        Page 29
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 30 of 50 PageID 368



are documents that speak for themselves.          G6 denies all allegations that are inconsistent

therewith. G6 further denies that the Studio 6 Arlington is or was a franchised property at any

time relevant to Plaintiff’s First Amended Complaint. Except as expressly admitted or denied,

G6 denies all of the allegations of paragraph 140.

       141.    Paragraph 141 consists of conclusions of law and legal argument directed towards

Wyndham to which no response by G6 is required. To the extent a response is required, G6

lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 141 and, on that basis, denies them.

       142.    Paragraph 142 consists of conclusions of law and legal argument directed towards

Wyndham to which no response by G6 is required. To the extent a response is required, G6

lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 142 and, on that basis, denies them.

       143.    Paragraph 143 consists of conclusions of law and legal argument directed towards

Choice to which no response by G6 is required. To the extent a response is required, G6 lacks

sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 143 and, on that basis, denies them.

       144.    Paragraph 144 consists of conclusions of law and legal argument directed towards

Choice to which no response by G6 is required. To the extent a response is required, G6 lacks

sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 144 and, on that basis, denies them.

       145.    G6 denies all of the allegations of paragraph 145 as they pertain to G6. G6 lacks

sufficient knowledge or information to form a belief as to the truth of the allegations of

paragraph 145 pertaining to any other defendants and, on that basis, denies them.



G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                       Page 30
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 31 of 50 PageID 369



       146.    Paragraph 146 consists of conclusions of law and legal argument directed towards

Best Western to which no response by G6 is required. To the extent a response is required, G6

lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 146 and, on that basis, denies them.

       147.    Paragraph 147 consists of conclusions of law and legal argument directed towards

Marriott to which no response by G6 is required. To the extent a response is required, G6 lacks

sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 147 and, on that basis, denies them.

       148.    Paragraph 148 consists of conclusions of law and legal argument directed towards

ESA to which no response by G6 is required. To the extent a response is required, G6 lacks

sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 148 and, on that basis, denies them.

       149.    Paragraph 149 consists of conclusions of law and legal argument to which no

response by G6 is required. To the extent a response is required, G6 denies all of the allegations

of paragraph 149.

       150.    Paragraph 150 consists of conclusions of law and legal argument directed towards

Wyndham to which no response by G6 is required. To the extent a response is required, G6

lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 150 and, on that basis, denies them.

       151.    Paragraph 151 consists of conclusions of law and legal argument directed towards

Choice to which no response by G6 is required. To the extent a response is required, G6 lacks

sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 151 and, on that basis, denies them.



G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                        Page 31
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 32 of 50 PageID 370



       152.    G6 denies all of the allegations of paragraph 152 as they pertain to G6. G6 lacks

sufficient knowledge or information to form a belief as to the truth of the allegations of

paragraph 152 as they pertain to any other defendants and, on that basis, denies them.

       153.    Paragraph 153 and its subparts consist of allegations directed towards Best

Western to which no response by G6 is required. To the extent a response is required, G6 lacks

sufficient knowledge or information to form a belief as to the truth of the allegations of

paragraph 153 or its subparts and, on that basis, denies them.

       154.    Paragraph 154 does not consist of any allegations requiring a response. To the

extent a response is required, G6 denies all of the allegations in paragraph 154.

                   a. G6 admits that it currently owns and operates the Studio 6 Arlington. G6

                       denies that it owned or operated the Studio 6 Arlington at any time

                       relevant to Plaintiff’s First Amended Complaint. Except as expressly

                       admitted or denied, G6 denies all of the allegations of paragraph 154(a).

                   b. G6 denies all of the allegations in paragraph 154(b).

                   c. G6 admits that Motel 6 was founded in 1962.             Except as expressly

                       admitted, G6 denies all of the allegations of paragraph 154(c).

                   d. Paragraph 154(d) consists of conclusions of law and legal argument to

                       which no response is required. To the extent a response is required, G6

                       denies all of the allegations of paragraph 154(d).

                   e. G6 denies all of the allegations of paragraph 154(e).

                   f. Paragraph 154(f) consists of conclusions of law and legal argument to

                       which no response is required. To the extent a response is required, G6

                       admits that it has implemented the training and education described in



G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                         Page 32
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 33 of 50 PageID 371



                       paragraph 154(f) and its subparts. G6 denies that it owned or controlled

                       training at the Studio 6 Arlington or any Studio 6® property prior to

                       October 2012. Except as expressly admitted or denied, G6 denies all of

                       the allegations of 154(f) and its subparts.

                   g. Paragraph 154(g) and its subparts consist of conclusions of law and legal

                       argument to which no response is required. To the extent a response is

                       required, G6 admits that, since October 2012, some Studio 6® branded

                       properties have been owned and operated by G6, and others have been

                       independently owned and operated by third party franchisees pursuant to

                       franchise agreements specific to those properties, which are documents

                       that speak for themselves. G6 denies any allegations that are inconsistent

                       with such documents. Except as expressly admitted or denied, G6 denies

                       all of the allegations in paragraph 154(g) and its subparts.

                   h. Paragraph 154(h) consists of conclusions of law and legal arguments to

                       which no response is required. To the extent a response is required, G6

                       denies all of the allegations of paragraph 154(h).

                   i. Paragraph 154(i) and its subparts consist of conclusions of law and legal

                       arguments to which no response is required. To the extent a response is

                       required, G6 denies all of the allegations of paragraph 154(i) and its

                       subparts.

                   j. G6 denies all of the allegations of paragraph 154(j).

                            i. G6 admits that the article cited in paragraph 154(j)(i) is a

                               document that speaks for itself. G6 denies any characterizations of



G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                        Page 33
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 34 of 50 PageID 372



                               such article that are inconsistent therewith. Except as expressly

                               admitted or denied, G6 lacks sufficient knowledge or information

                               to form a belief as to the truth of the allegations in paragraph

                               154(j)(i) and, on that basis, denies them.

                           ii. G6 admits that the article cited in paragraph 154(j)(ii) is a

                               document that speaks for itself. G6 denies any characterizations of

                               such article that are inconsistent therewith. Except as expressly

                               admitted or denied, G6 lacks sufficient knowledge or information

                               to form a belief as to the truth of the allegations in paragraph

                               154(j)(ii) and, on that basis, denies them.

                           iii. G6 admits that the article cited in paragraph 154(j)(iii) is a

                               document that speaks for itself. G6 denies any characterizations of

                               such article that are inconsistent therewith. Except as expressly

                               admitted or denied, G6 lacks sufficient knowledge or information

                               to form a belief as to the truth of the allegations in paragraph

                               154(j)(iii) and, on that basis, denies them.

                           iv. G6 admits that the article cited in paragraph 154(j)(iv) is a

                               document that speaks for itself. G6 denies any characterizations of

                               such article that are inconsistent therewith. Except as expressly

                               admitted or denied, G6 lacks sufficient knowledge or information

                               to form a belief as to the truth of the allegations in paragraph

                               154(j)(iv) and, on that basis, denies them.




G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                        Page 34
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 35 of 50 PageID 373



                           v. G6 admits that the article cited in paragraph 154(j)(v) is a

                               document that speaks for itself. G6 denies any characterizations of

                               such article that are inconsistent therewith. Except as expressly

                               admitted or denied, G6 lacks sufficient knowledge or information

                               to form a belief as to the truth of the allegations in paragraph

                               154(j)(v) and, on that basis, denies them.

                           vi. G6 admits that the article cited in paragraph 154(j)(vi) is a

                               document that speaks for itself. G6 denies any characterizations of

                               such article that are inconsistent therewith. Except as expressly

                               admitted or denied, G6 lacks sufficient knowledge or information

                               to form a belief as to the truth of the allegations in paragraph

                               154(j)(vi) and, on that basis, denies them.

                          vii. G6 admits that the online review quoted in paragraph 154(j)(vii) is

                               a document that speaks for itself. G6 denies any characterizations

                               of such document that are inconsistent therewith.        Except as

                               expressly admitted or denied, G6 lacks sufficient knowledge or

                               information to form a belief as to the authenticity of the review or

                               the truth of the matters asserted therein and, on that basis, denies

                               them.

                         viii. G6 admits that the online review quoted in paragraph 154(j)(viii) is

                               a document that speaks for itself. G6 denies any characterizations

                               of such document that are inconsistent therewith.        Except as

                               expressly admitted or denied, G6 lacks sufficient knowledge or



G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                         Page 35
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 36 of 50 PageID 374



                               information to form a belief as to the authenticity of the review or

                               the truth of the matters asserted therein and, on that basis, denies

                               them.

       155.    Paragraph 155 and its subparts consist of allegations directed towards Wyndham

to which no response by G6 is required. To the extent a response is required, G6 lacks sufficient

knowledge or information to form a belief as to the truth of the allegations in paragraph 155 or

its subparts and, on that basis, denies them.

       156.    Paragraph 156 and its subparts consist of allegations directed towards Baymont

Inn and Wyndham to which no response by G6 is required. To the extent a response is required,

G6 lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 156 or its subparts and, on that basis, denies them.

       157.    Paragraph 157 and its subparts consist of allegations directed towards Super 8 and

Wyndham to which no response by G6 is required. To the extent a response is required, G6

lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 157 or its subparts and, on that basis, denies them.

       158.    Paragraph 158 and its subparts consist of allegations directed towards Microtel

and Wyndham to which no response by G6 is required. To the extent a response is required, G6

lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 158 or its subparts and, on that basis, denies them.

       159.    Paragraph 159 and its subparts consist of allegations directed towards Days Inn

and Wyndh159 to which no response by G6 is required. To the extent a response is required, G6

lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 60 or its subparts and, on that basis, denies them.



G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                         Page 36
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 37 of 50 PageID 375



       160.    Paragraph 160 and its subparts consist of allegations directed towards Wingate

and Wyndham to which no response by G6 is required. To the extent a response is required, G6

lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 160 or its subparts and, on that basis, denies them.

       161.    Paragraph 161 and its subparts consist of allegations directed towards Howard

Johnson and Wyndham to which no response by G6 is required. To the extent a response is

required, G6 lacks sufficient knowledge or information to form a belief as to the truth of the

allegations in paragraph 161 or its subparts and, on that basis, denies them.

       162.    Paragraph 162 and its subparts consist of allegations directed towards Marriott to

which no response by G6 is required. To the extent a response is required, G6 lacks sufficient

knowledge or information to form a belief as to the truth of the allegations in paragraph 162 or

its subparts and, on that basis, denies them.

       163.    Paragraph 163 and its subparts consist of allegations directed towards ESA to

which no response by G6 is required. To the extent a response is required, G6 lacks sufficient

knowledge or information to form a belief as to the truth of the allegations in paragraph 163 or

its subparts and, on that basis, denies them.

       164.    Paragraph 164 and its subparts consist of allegations directed towards Choice to

which no response by G6 is required. To the extent a response is required, G6 lacks sufficient

knowledge or information to form a belief as to the truth of the allegations in paragraph 164 or

its subparts and, on that basis, denies them.

       165.    G6 lacks sufficient knowledge or information to form a belief as to the truth of the

allegations in paragraph 165 and, on that basis, denies them.




G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                         Page 37
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 38 of 50 PageID 376



       166.    G6 lacks sufficient knowledge or information to form a belief as to the truth of the

allegations in paragraph 166 and, on that basis, denies them.

       167.    G6 lacks sufficient knowledge or information to form a belief as to the truth of the

allegations in paragraph 167 and, on that basis, denies them.

       168.    G6 lacks sufficient knowledge or information to form a belief as to the truth of the

allegations in paragraph 168 and, on that basis, denies them.

       169.    G6 lacks sufficient knowledge or information to form a belief as to the truth of the

allegations in paragraph 169 and, on that basis, denies them.

       170.    G6 lacks sufficient knowledge or information to form a belief as to the truth of the

allegations in paragraph 170 and, on that basis, denies them.

       171.    G6 denies all of the allegations of paragraph 171 as they pertain to G6. Except as

expressly denied, G6 lacks sufficient knowledge or information to form a belief as to the truth of

the allegations of paragraph 171 and, on that basis, denies them.

       172.    Paragraph 172 consists of allegations directed towards Best Western to which no

response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 172 and, on that

basis, denies them.

       173.    Paragraph 7173 consists of conclusions of law and legal arguments to which no

response is required. To the extent a response is required, G6 denies all of the allegations of

paragraph 173 as they pertain to G6. Except as expressly denied, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 173 and, on that

basis, denies them.




G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                         Page 38
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 39 of 50 PageID 377



       174.    G6 denies all of the allegations of paragraph 174 as they pertain to G6. Except as

expressly denied, G6 lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in paragraph 174 and, on that basis, denies them.

       175.    Paragraph 175 consists of conclusions of law and legal arguments to which no

response is required. To the extent a response is required, G6 denies all of the allegations of

paragraph 175 as they pertain to G6. Except as expressly denied, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 175 and, on that

basis, denies them.

       176.    Paragraph 176 consists of conclusions of law and legal arguments to which no

response is required. To the extent a response is required, G6 denies all of the allegations of

paragraph 176 as they pertain to G6. Except as expressly denied, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 176 and, on that

basis, denies them.

       177.    Paragraph 177 consists of conclusions of law and legal arguments to which no

response is required. To the extent a response is required, G6 denies all of the allegations of

paragraph 177 as they pertain to G6. Except as expressly denied, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 177 and, on that

basis, denies them.

       178.    Paragraph 178 consists of conclusions of law and legal arguments to which no

response is required. To the extent a response is required, G6 denies all of the allegations of

paragraph 178 as they pertain to G6. Except as expressly denied, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 178 and, on that

basis, denies them.



G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                        Page 39
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 40 of 50 PageID 378



       179.    Paragraph 179 consists of conclusions of law and legal arguments to which no

response is required. To the extent a response is required, G6 denies all of the allegations of

paragraph 179 as they pertain to G6. Except as expressly denied, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 179 and, on that

basis, denies them.

       180.    Paragraph 180 consists of conclusions of law and legal arguments to which no

response is required. To the extent a response is required, G6 denies all of the allegations of

paragraph 180 as they pertain to G6. Except as expressly denied, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 180 and, on that

basis, denies them.

       181.    Paragraph 181 consists of conclusions of law and legal arguments to which no

response is required. To the extent a response is required, G6 denies all of the allegations of

paragraph 181 as they pertain to G6. Except as expressly denied, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 181 and, on that

basis, denies them.

       182.    Paragraph 182 consists of conclusions of law and legal arguments to which no

response is required. To the extent a response is required, G6 denies all of the allegations of

paragraph 182 as they pertain to G6. Except as expressly denied, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 182 and, on that

basis, denies them.

       183.    G6 denies all of the allegations of paragraph 183 as they pertain to G6. Except as

expressly denied, G6 lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in paragraph 183 and, on that basis, denies them.



G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                        Page 40
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 41 of 50 PageID 379



       184.    G6 denies all of the allegations of paragraph 184 as they pertain to G6. Except as

expressly denied, G6 lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in paragraph 184 and, on that basis, denies them.

       185.    G6 denies all of the allegations of paragraph 185 as they pertain to G6. Except as

expressly denied, G6 lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in paragraph 185 and, on that basis, denies them.

       186.    G6 denies all of the allegations of paragraph 186 and its subparts as they pertain

to G6. Except as expressly denied, G6 lacks sufficient knowledge or information to form a belief

as to the truth of the allegations in paragraph 186 or its subparts and, on that basis, denies them.

       187.    Paragraph 187 consists of conclusions of law and legal argument to which no

response by G6 is required. To the extent a response is required, G6 denies all of the allegations

of paragraph 187 as they pertain to G6.          Except as expressly denied, G6 lacks sufficient

knowledge or information to form a belief as to the truth of the allegations in paragraph 187 and,

on that basis, denies them.

                                        CAUSES OF ACTION

                        A. COUNT ONE – 18 U.S.C. § 1595 (“TVPRA”)

       188.    G6 restates and incorporates by reference its responses to paragraphs 1 through

187 as though fully set forth herein.

       189.    Paragraph 189 consists of conclusions of law and legal argument to which no

response is required. To the extent a response is required, G6 lacks sufficient knowledge or

information to form a belief as to the truth of the allegations of paragraph 189 and, on that basis,

denies them.




G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                            Page 41
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 42 of 50 PageID 380



       190.    Paragraph 190 consists of conclusions of law and legal argument directed towards

Best Western to which no response by G6 is required. To the extent a response is required, G6

lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 190 and, on that basis, denies them.

       191.    Paragraph 191 consists of conclusions of law and legal argument directed towards

Best Western to which no response by G6 is required. To the extent a response is required, G6

lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 191 and, on that basis, denies them.

       192.    Paragraph 192 consists of conclusions of law and legal argument directed towards

Best Western to which no response by G6 is required. To the extent a response is required, G6

lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 192 and, on that basis, denies them.

                        B. COUNT ONE – 18 U.S.C. § 1595 (“TVPRA”)

       193.    G6 restates and incorporates by reference each of its responses to paragraphs 1

through 192 as though fully set forth herein.

       194.    Paragraph 194 consists of conclusions of law and legal argument directed towards

Marriott to which no response by G6 is required. To the extent a response is required, G6 lacks

sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 194 and, on that basis, denies them.

       195.    Paragraph 195 consists of conclusions of law and legal argument directed towards

Marriott to which no response by G6 is required. To the extent a response is required, G6 lacks

sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 195 and, on that basis, denies them.



G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                           Page 42
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 43 of 50 PageID 381



       196.    Paragraph 196 consists of conclusions of law and legal argument directed towards

Marriott to which no response by G6 is required. To the extent a response is required, G6 lacks

sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 196 and, on that basis, denies them.

       197.    Paragraph 197 consists of conclusions of law and legal argument directed towards

Marriott to which no response by G6 is required. To the extent a response is required, G6 lacks

sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 197 and, on that basis, denies them.

                        C. COUNT ONE – 18 U.S.C. § 1595 (“TVPRA”)

       198.    G6 restates and incorporates by reference each of its responses to paragraphs 1

through 197 as though fully set forth herein.

       199.    Paragraph 199 consists of conclusions of law and legal argument directed towards

ESA to which no response by G6 is required. To the extent a response is required, G6 lacks

sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 199 and, on that basis, denies them.

       200.    Paragraph 200 consists of conclusions of law and legal argument directed towards

ESA to which no response by G6 is required. To the extent a response is required, G6 lacks

sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 200 and, on that basis, denies them.

       201.    Paragraph 201 consists of conclusions of law and legal argument directed towards

ESA to which no response by G6 is required. To the extent a response is required, G6 lacks

sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 201 and, on that basis, denies them.



G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                           Page 43
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 44 of 50 PageID 382



       202.      Paragraph 202 consists of conclusions of law and legal argument directed towards

ESA to which no response by G6 is required. To the extent a response is required, G6 lacks

sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 202 and, on that basis, denies them.

                        D. COUNT ONE – 18 U.S.C. § 1595 (“TVPRA”)

       203.      G6 restates and incorporates by reference each of its responses to paragraphs 1

through 202 as though fully set forth herein.

       204.      Paragraph 204 consists of conclusions of law and legal argument to which no

response is required. To the extent a response is required, G6 lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in paragraph 204 and, on that basis,

denies them.

       205.      Paragraph 205 consists of conclusions of law and legal argument to which no

response is required. To the extent a response is required, G6 denies all of the allegations of

paragraph 205.

       206.      Paragraph 206 consists of conclusions of law and legal argument to which no

response is required. To the extent a response is required, G6 denies all of the allegations of

paragraph 206 as they pertain to G6. Except as expressly denied, G6 lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in paragraph 206 and, on that

basis, denies them.

       207.      Paragraph 207 consists of conclusions of law and legal argument to which no

response is required. To the extent a response is required, G6 denies all of the allegations of

paragraph 207 as they pertain to G6. Except as expressly denied, G6 lacks sufficient knowledge




G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                           Page 44
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 45 of 50 PageID 383



or information to form a belief as to the truth of the allegations in paragraph 207 and, on that

basis, denies them.

                        E. COUNT ONE – 18 U.S.C. § 1595 (“TVPRA”)

       208.    G6 restates and incorporates by reference each of its responses to paragraphs 1

through 207 as though fully set forth herein.

       209.    Paragraph 209 consists of conclusions of law and legal argument to which no

response is required. To the extent a response is required, G6 lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in paragraph 209 and, on that basis,

denies them.

       210.    Paragraph 210 consists of conclusions of law and legal argument directed towards

Wyndham to which no response by G6 is required. To the extent a response is required, G6

lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 210 and, on that basis, denies them.

       211.    Paragraph 211 consists of conclusions of law and legal argument directed towards

Wyndham to which no response by G6 is required. To the extent a response is required, G6

lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 210 and, on that basis, denies them.

       212.    Paragraph 212 consists of conclusions of law and legal argument directed towards

Wyndham to which no response by G6 is required. To the extent a response is required, G6

lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 212 and, on that basis, denies them.




G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                           Page 45
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 46 of 50 PageID 384



                                F. COUNT ONE – 18 U.S.C. § 1595 (“TVPRA”)

       213.    G6 restates and incorporates by reference each of its responses to paragraphs 1

through 212 as though fully set forth herein.

       214.    Paragraph 214 consists of conclusions of law and legal argument to which no

response is required. To the extent a response is required, G6 lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in paragraph 214 and, on that basis,

denies them.

       215.    Paragraph 215 consists of conclusions of law and legal argument directed towards

Choice to which no response by G6 is required. To the extent a response is required, G6 lacks

sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 215 and, on that basis, denies them.

       216.    Paragraph 216 consists of conclusions of law and legal argument directed towards

Choice to which no response by G6 is required. To the extent a response is required, G6 lacks

sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 216 and, on that basis, denies them.

       217.    Paragraph 217 consists of conclusions of law and legal argument directed towards

Choice to which no response by G6 is required. To the extent a response is required, G6 lacks

sufficient knowledge or information to form a belief as to the truth of the allegations in

paragraph 217 and, on that basis, denies them.

                                     PRAYER FOR RELIEF

       G6 denies that Plaintiff is entitled to any relief from G6 whatsoever.

                                           *       *       *




G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                           Page 46
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 47 of 50 PageID 385



                                   AFFIRMATIVE DEFENSES

                                     First Affirmative Defense

                                      (Failure to State a Claim)

       1.      The Complaint, and each cause of action set forth therein, fails to state a claim

upon which relief can be granted.

                                    Second Affirmative Defense

                                 (Superseding or Intervening Acts)

       2.      The Complaint, and each cause of action set forth therein, is barred in whole or in

part because the incidents alleged and all damages complained of, if any, were caused by the

superseding and/or intervening acts of parties over whom G6 had no right of control.

                                    Third Affirmative Defense

                          (Fault of Third Parties/Apportionment of Fault)

       3.      The Complaint, and each cause of action set forth therein, is barred in whole or in

part because any damage, loss, or liability alleged by Plaintiff must be reduced, diminished,

and/or barred in proportion to the wrongful or negligent conduct of persons or entities other than

G6, including other parties in this case and/or third parties such as Plaintiff’s alleged trafficker,

under the principles of proportionate responsibility, contributory negligence, contribution,

equitable allocation, recoupment, set-off, and/or comparative fault.

                                    Fourth Affirmative Defense

                                  (Statutes Vague and Ambiguous)

       4.      The Complaint, and each cause of action asserted therein, is barred in whole or in

part because the statutes sued upon are unconstitutionally vague and ambiguous.




G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                           Page 47
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 48 of 50 PageID 386



                                     Fifth Affirmative Defense

                                   (Failure to Mitigate Damages)

       5.      The Complaint, and each cause of action asserted therein, is barred in whole or in

part because Plaintiff failed to take reasonable steps to minimize her alleged damages.

                                     Sixth Affirmative Defense

                                      (No Vicarious Liability)

       6.      The Complaint is barred in whole or in part because the alleged acts or omissions,

if any, were not committed by agents or employees of G6 or, alternatively, were not committed

within the scope of employment or authority conferred by G6 nor subsequently ratified by G6.

                                   Seventh Affirmative Defense

                                       (Statute of Limitations)

       7.      The Complaint, and each cause of action asserted therein, is barred in whole or in

part by applicable statutes of limitations.

                                    Eighth Affirmative Defense

                                               (Laches)

       8.      The Complaint, and each cause of action asserted therein, is barred in whole or in

part by the doctrine of laches.

                                    Ninth Affirmative Defense

                                  (No Liability Prior to Existence)

       9.      The Complaint, and each cause of action set forth therein, is barred in whole or in

part because G6 was not in existence during part or all of the time period of the incidents alleged

in the Complaint, and therefore is not responsible or liable for any conduct that occurred prior to

its existence, including but not limited to any liability as a successor entity.



G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                         Page 48
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                     Page 49 of 50 PageID 387



                                    Tenth Affirmative Defense

                                       (No Punitive Damages)


       10.     The Complaint, and each cause of action set forth therein, fails to establish that

G6 acted with intentional and outrageous conduct as required to justify the imposition of punitive

damages under federal common law.

                                   Eleventh Affirmative Defense

                                   (Injunctive Relief Unavailable)

       11.     Plaintiff’s request for mandatory injunctive relief is barred in whole or in part

because (1) to the extent Plaintiff is entitled to any relief at all, she has an adequate remedy at

law, and (2) the injunction requested is unenforceable and/or would require the constant

supervision of the Court.

                                   Twelfth Affirmative Defense

                                            (Reservation)

       12.     G6 expressly reserves the right to amend this Answer to add, delete, or modify

affirmative defenses based on legal theories, facts, and circumstances which may be developed

through discovery or further legal analysis of Plaintiff’s claims.

                                     PRAYER FOR RELIEF

WHEREFORE, G6 prays for judgment as follows:

   1. That Plaintiff’s Complaint be dismissed with prejudice;

   2. That Plaintiff take nothing by her Complaint;

   3. That judgment be rendered in G6’s favor;

   4. That G6 be awarded all costs of suit incurred herein; and

   5. That the Court award such other and further relief as it deems just and proper.


G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                         Page 49
WEST\290313306.1
 Case 3:20-cv-00050-M Document 53 Filed 05/15/20                      Page 50 of 50 PageID 388


                                             By: /s/ Isabel A. Crosby
                                                 Isabel A. Crosby
                                                 Texas Bar No. 24050226
                                                 DLA PIPER LLP (US)
                                                 1000 North Pearl Street Suite 2200
                                                 Dallas, TX 75201
                                                 Telephone: 214.743.4500
                                                 Facsimile: 972.813.6265
                                                 Email: Isabel.Crosby@us.dlapiper.com

                                                 Angela C. Agrusa (pro hac vice application
                                                 forthcoming)
                                                 California Bar No. 131337
                                                 Shannon E. Dudic (pro hac vice application
                                                 pending)
                                                 California Bar No. 261135
                                                 DLA PIPER LLP (US)
                                                 2000 Avenue of the Stars
                                                 Suite 400 North Tower
                                                 Los Angeles, CA 90067-4704
                                                 Tel: 310.595.3000
                                                 Fax: 310.595.3300
                                                 Email Angela.Agrusa@us.dlapiper.com
                                                 Email: Shannon.Dudic@us.dlapiper.com

                                                 Attorneys for Defendant G6 HOSPITALITY LLC




                                  CERTIFICATE OF SERVICE

       I, Isabel Crosby, hereby certify that on the 15th day of May, 2020 I electronically filed the

foregoing document using the CM/ECF system, which will send notification of such filing to all

registered participants.




                                               /s/ Isabel A. Crosby
                                               Isabel A. Crosby




G6 Hospitality LLC’s Answer to Plaintiff’s First Amended Complaint                          Page 50
WEST\290313306.1
